department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date date date taxpayer_identification_number person to contact employee identification_number employee telephone number uil certified mail - return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons you have not demonstrated that you have operated exclusively for exempt purposes within the the meaning of internal_revenue_code sec_501 and sec_1_501_c_4_-1 social welfare examination of your available records shows you have not operated as organization which benefit the community as a whole rather your services benefits a private group of citizens we identified indicators of profit_motive intent as it relates to carrying on a business with the general_public in a manner similar to organizations operated for profit instead of promoting social welfare within the meaning of reg c -1 a a organizations that are not exempt under sec_501 of the code generally are required to file for further instructions forms and federal_income_tax returns and pay tax where applicable information please visit www irs gov processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect you taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas’ assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria d hooke director eo examinations enclosures publication ya department of the treasury irs tax exempt and government entities exempt_organizations examinations internal_revenue_service pa nuary ication taxpayer_identification_number number form tax_year s ended person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely mary a epps acting director eo examinations enclosures report of examination form 886-a form_6018 publication publication letter rev catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx 20xx 20xx issues is revenue code operating within the meaning of sec_501 of the internal facts a compliance examination was conducted for organization as an organization operating as a sec_501 organization the examination was for the tax_year ending december 20xx and was expanded to include tax years ending december 20xx december 20xx and december 20xx hereafter the according to the information on file with the internal_revenue_service bmfolo the organization’s exempt status is a statu sec_36 self-declared under the sub sec_501 type organization the organization has never filed an information_return form_990 or a tax_return form_1120 the organization operates a dog rescue focusing on shelters the dogs using foster homes while seeking adoptive families and breeds of dogs and the initial research showed the organization has not completed a form_1023 or form_1024 and has not received approved tax exempt status under any section of c the organization’s website contained the following statements tax-deductibility depends on particular donor's tax_bracket and charitable donations the president of the organization stated that the house where the books_and_records were kept caught fire on october 20xx and caused damage to the computer books_and_records and therefore the organization is not able to provide receipts adoption information expense reports organizational information or other substantiating documentation that was requested by the service for the examination fire rescue’s report of the house fire stated an estimated damage to the property was dollar_figurexx xxx the and dollar_figurexx xxx damage to the content this fire was the result of an electric short circuit in the fixed wiring above the kitchen ceiling the fire spread up through the attic and broke through the roof the fire caused extensive damage to the kitchen attic and contents form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx 20xx 20xx the organization provided paypal form 1099-k for tax years ending december 20xx with deposits of dollar_figurexxx xxx xx december 20xx with deposits of dollar_figurexxx xxx xx and december 20xx with deposits of dollar_figurexxx xxx xx during the initial interview the examiner requested additional information regarding the expenditures of the organization the president agreed to provide a list of expenditures from paypal statements as the receipts had been damaged during the fire organizational_expenses or receipts were never provided to the agent multiple attempts were made to request and receive additional information to complete the examination however the letters sent certified mail were returned as the organization did not accept or retrieve the letters from the postal service the organization’s president resides at the house in which the organization operates but according to the president some of the dogs surrendered or rescued are kept at foster homes the president has never provided a list of locations where dogs were presently housed law sec_501 a civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes b subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual sec_1_501_c_4_-1 civic organizations and local associations of employees a civic organizations- in general a civic_league_or_organization may be exempt as an organization described in sec_501 if- i it is not organized or operated for profit and ii it is operated exclusively for the promotion of social welfare promotion of social welfare- i in general an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements a social_welfare_organization will qualify for exemption as a charitable_organization if it falls within the definition of charitable set forth in paragraph d of sec_1 c -1 and is not an action_organization as set forth in paragraph c of sec_1 c -1 sec_1_501_c_3_-1 d charitable defined the term charitable is used in sec_501 in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes form 886-a crev department of the treasury - internal_revenue_service page -2- schedule no or exhibit form_886 a year period ended name of taxpayer department of the treasury - internal_revenue_service explanation of item sec_12 20xx 20xx 20xx 20xx which may fall within the broad outlines of charity as developed by judicial decisions such term includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency the fact that an organization which is organized and operated for the relief of indigent persons may receive voluntary contributions from the persons intended to be relieved will not necessarily prevent such organization from being exempt as an organization organized and operated exclusively for charitable purposes the fact that an organization in carrying out its primary purpose advocates social or civic changes or presents opinion on controversial issues with the intention of molding public opinion or creating public sentiment to an acceptance of its views does not preclude such organization from qualifying under sec_501 so long as it is not an action_organization of any one of the types described in paragraph c of this section sec_6033 returns by exempt_organizations a organizations required to file - in general --except as provided in paragraph every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe except that in the discretion of the secretary any organization described in sec_401 may be relieved from stating in its return any information which is reported in returns filed by the employer which established such organization notices a new organizations must notify the commissioner that they are applying for recognition of sec_501 status- in general except as provided in subparagraph of this paragraph an organization that is organized after date will not be treated as described in sec_501 revrul_67_293 an organization substantially engaged in promoting legislation to protect or otherwise benefit animals is not exempt from federal_income_tax under sec_501 c of the internal_revenue_code of even though the legislation it advocates may be beneficial to the community and even though most of the attempts to influence legislation may be indirect taxpayer’s position the president stated in the initial interview that a form_1024 application_for tax exempt status was filed with the service but additional information was requested from the service and the approval process was not completed the president further stated that all money received is used for the benefit of the animals government ’s position the organization is not operating under the meaning of sec_501 of the code as a social_welfare_organization the indicators that the organization is operating with a profit_motive are department of the treasury - internal_revenue_service form 886-a rev page -3- _ form_886 a name of taxpayer explanation of items department of the trcasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx 20xx 20xx e e e the organization requires a fee of dollar_figurexxx in order to surrender a dog and dogs must have recent veterinary records proving current vaccinations spay neuter and heartworm test results the organization is selective in the breed and type of dogs taken in as it does not accept any stray dogs there are no stated waver of fees or reduction of fees based on income or need for the surrender of the dogs the fee for adoption is dollar_figurexxx to dollar_figurexxx there are no stated waver of fees or reduction of fees based on income or need for the adoption of the dogs the president of the organization stated that she does not receive any monetary compensation however she receives free room and board and full access to two vehicles purchased by the organization which according to accurint are registered in the president’s name the value of these benefits does not suggest that organization primarily promotes the common good and general welfare of the people of the community as a whole an organization that primarily benefits a private group of citizens cannot qualify for exemption these activities and the lack of emphasis on the welfare of the animal suggest that the organization is profit motivated and not performing a charitable function the indication is that the organization is operating a for profit business of the surrender and sales of dogs for the private benefit of the president conclusion based on the facts shown the organization was required to file a form_990 information_return provided that it was declaring exempt status under sec_501 or a form_1120 corporate tax_return as the organization received over dollar_figurexx xxx in each of the years under examination the organization’s tax exempt status of self-declared sec_501 should be revoked for years ending december 20xx december 20xx december 20xx and december 20xx and the organization is responsible for the filing of tax form_1120 for all years mentioned above form 886-acev department of the treasury - internal_revenue_service page -4-
